Celebrezze, C. J.,
concurring. The majority bases its decision on the doctrine of laches. Before the majority addressed the issue of laches, I believe it should have decided whether mandamus was appropriate. Because mandamus relief was not appropriate, I must concur in the judgment.
A court may grant a writ mandamus only after it finds that relator has a clear legal right to the relief prayed for, that respondent is under a clear legal duty to perform the requested act, and that relator has no adequate remedy at law. State, ex rel. Heller, v. Miller (1980), 61 Ohio St. 2d 6.
R. C. 124.34 provides for the filing of an appeal, in writing, with the State Personnel Board of Review within 10 days of the filing of a removal order. In the case at bar, as in most cases where employees designated to be in the unclassified service are terminated, no removal order was filed. It is because of the silence of R. C. Chapter 124 regarding such terminations that the Court of Appeals held that mandamus was appropriate.
R. C. 124.34, however, places strict limitations on removals of all employees in the classified service. These limitations would be of little effect if employees designated as unclassified by their appointing authorities could not obtain board review of the validity of that designation. As this court stated in Yarosh v. Becane (1980), 63 Ohio St. 2d 5, at page 10:
“The object of the civil service system is to provide stability of employment in the public sector. An essential element of the system is review of removals by the board. Such review offers the employee a chance to be heard in a relatively simple and expeditious proceeding.
“An appointing authority cannot deny employees this right of review merely by declaring them to be unclassified. The board has jurisdiction over appeals from removals of public employees if it determines that such employees are in the classified service, regardless of how they have been designated by their appointing authorities. In the case at bar the board determined that the deputies were in the classified service.”
Any result denying review would be an abuse and unrea*77sonable. It is presumed that the General Assembly does not enact laws producing unreasonable or absurd consequences. Canton v. Imperial Bowling Lanes (1968), 16 Ohio St. 2d 47. As a consequence, such review must be inferred from R. C. 124.34 in conjunction with R. C. 124.03.*
Because such review constitutes an adequate remedy at law, mandamus was inappropriate and the judgment of the Court of Appeals should be affirmed on that basis.

 R. C. 124.03 states in relevant part:
“The state personnel board of review shall exercise the following powers and perform the following duties of the department of administrative services:
“(A) Hear appeals, as provided by law, of employees in the classified state service from final decisions of appointing authorities or the director of administrative services relative to reduction in pay or position, job abolishments, layoff, suspension, discharge, assignment or reassignment to a new or different position classification; the board may affirm, disaffirm, or modify the decisions of the appointing authorities or the director of administrative services, as the case may be, and its decision is final;
t( * * *
“(F) To adopt and promulgate rules in accordance with Chapter 119. of the Revised Code, relating to the procedure of the board in administering the laws which it has authority or duty to administer and for the purpose of invoking the jurisdiction of the board in hearing appeals of appointing authorities and employees in matters set forth in divisions (A) and (B) of this section;”